Céssd 20G71099566-AKK Dboamenan?S2 Fikde@ 010221 Pragd Pb? 1
BEN B. RUBINOWITZ RUB J NOWITZ

ieoreanaeoreo GAIR GAIR |stoom
wma ~—~6CONASON|BERSHENHORN

RICHARD M. STEIGMAN STEIGMAN & MACKAUF
DIANA M. A. CARNEMOLLA*

PETER J. SAGHIR
MARO C. ADIMEY*

 

Counselors at Law New Jersey Office
CHRISTOPHER J. DONADIO*
DANIEL L. BROOK, MD, JD 80 Pine Street, 34TH FLooR ONE GATEWAY CENTER, STE. 2600
RAGHEL L. JACOBS New York, NY 10005 DiewAney DU wae
JAMES S. RUBINOWITZ Tet: 212-943-1090 TEL: 973-645-0581
DAVID H. LARKIN . FAX: 973-622-8160
MICHELLE L. LEVINE Fax: 212-425-7513

www. gairgair.com * MEMBER OF N.Y. & NJ. BARS

ROBERT D. SUNSHINE, MD, EA.C.5.

MEMO ENDORSED

January 19, 2021

BY ELECTRONIC FILING
Hon. Lewis A. Kaplan
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

New York, New York 10007

Re: Anthony Rapp and C.D. v. Kevin Spacey Fowler a/k/a Kevin Spacey
Southern District of New York, Case No. 1.20-cv-09586 (LAK)

Letter Motion to File Redacted Motion Papers
Dear Judge Kaplan:

As Your Honor is aware, we represent the plaintiffs in the above matter, including
plaintiff C.D., who is a victim of sexual abuse and attempted rape by defendant Kevin Spacey.

We will be filing a motion on Thursday, January 21, 2021, seeking leave of the Court for
our client, C.D., to proceed by pseudonym. We respectfully write to request Your Honor’s
permission to file the motion and its accompanying papers redacted as to (1) all identifying
information of the plaintiff, C.D., and (ii) as to Caine

led 22 treatment and tiafrsisd
Visine a
£5'ORDERED A

       
 
 
